DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 07/01/2022. Claims 1 and 20 have been amended, new claims 25 and 26 have been added, and claims 12 and 13 have been canceled. Currently, claims 1-11 and 14-26 are pending and are being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 14-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Seder (US 5116310) in view of Santora (US 20100168688).
Regarding claim 1, Seder discloses a drain for removing fluids within a body (abstract), the device comprising:
An elongate flexible tube 10 (fig. 1, drain 10, col. 1, lines 8-10, “More specifically, a flexible wound drain is disclosed”) having an internal passageway 12, 14, 16 surrounded by a top wall, a bottom wall, and two side walls (fig. 1, three lumens 12, 14, and 16 make up the internal passageway surrounded by four walls),
and one or more passageways that divide the internal passageway into two or more lumens (fig. 1, internal passageway is divided into three lumens 12, 14, and 16), and wherein the side walls comprises one or more openings 22 communicating from outside the drain into the lumens (fig. 1, openings 22 on side walls, col. 2, lines 53-59),
but fails to teach wherein the bottom wall is solid without any openings, and wherein the top wall is solid without any openings
However, Santora teaches a tube for delivering a negative pressure (abstract) wherein the bottom wall is solid without any openings (fig. 53, slits 5831, paragraph 0238, “Each of the slits 5831 are located on a single side, in particular the flat side 5885, of the manifold 5815”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Seder by removing the bottom apertures, as taught by Santora, for the purpose of focusing suction into more preferred areas, thereby allowing more efficient suction to targeted areas during the operation. 
Moreover, Santora teaches wherein the apertures 2155 may be selectively positioned around the circumference of the manifold to direct the delivery of the vacuum (paragraph 0181, “Apertures 2155 may be selectively positioned around the circumference of the primary manifold 2115 to preferentially direct the delivery of vacuum”), thereby suggesting that the apertures can be positioned such that there would be no apertures on the top wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exclude the top aperture disclosed in Seder, as suggested by Santora, for the purpose of providing a suitable means of preferentially directing the delivery of the vacuum to relevant areas of the body (see Santora, paragraph 0181), and since Santora suggests that relocating apertures of the drain takes routine skill in the art (see Santora, paragraph 0181).
Regarding claim 2, Seder discloses wherein the one or more openings 22 comprises round openings (fig. 1, openings 22)
Regarding claim 3, Seder discloses wherein the one or more openings 22 comprise an open channel 24 along a longitudinal length of the elongated flexible tube (fig. 1, continuous slot 24, see col. 2, lines 53-59. NOTE: since the openings have been reconfigured to not be on the top wall as taught by Santora, the continuous slot would be on the sides of the manifold), but fails to teach wherein the one or more openings comprise multiple open channels.
However, Santora teaches a tube for delivery of negative pressure (abstract) with a plurality of slots (fig. 53, three slits 5831, paragraph 0237).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot disclosed in Seder to comprise more than one slot, as taught by Santora, for the purpose of providing more openings for fluid to enter the drain, and since that it’s been held that a mere duplication of the essential working parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 4, Seder discloses wherein the top wall comprises a flat shape (see annotated fig. 1 below).
Regarding claim 5, Seder discloses wherein the bottom wall comprises a flat shape (see annotated fig. 1 below)

    PNG
    media_image1.png
    378
    699
    media_image1.png
    Greyscale

Regarding claim 6, Seder fails to teach wherein the side walls comprise a flat shape
However, Santora teaches wherein the cross section of the device can be any shape, including rectangular (paragraph 0258, “In other embodiments, the manifold 5815 may have any cross-sectional shape, such as a substantially rectangular, substantially polygonal, substantially triangular, substantially elliptical, star, or irregular cross-sectional shape.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side walls disclosed in Seder with the flat side walls taught in Santora, for the purpose of providing a suitable structure for the drain to be space efficient since Santora suggests that optimizing the shape of the device would involve only routine skill in the art (see Santora, paragraph 0258).
Regarding claim 7, Seder discloses wherein the top wall comprises a convex shape (see annotated fig. 1 above)
Regarding claim 8, Seder discloses wherein the side walls comprise a curved shape (see annotated fig. 1 above)
Regarding claim 9, Seder discloses wherein the top wall and the side walls each comprise an outer dimension that is smaller than an outer dimension of the bottom wall (see annotated fig. 1 above)
Regarding claim 14, Seder discloses a drain for removing fluids within a body, the drain comprising: 
An elongate flexible tube having an internal passageway 12, 14, 16 with a flat top wall, a flat bottom wall, and convex side walls (fig. 1, three lumens 12, 14, and 16 make up the internal passageway surrounded by 4 walls, wherein the top and bottom walls are flat), 
Wherein the convex side walls comprise openings 22 communicating from outside the drain into the internal passageway (fig. 1, openings 22, col. 2, lines 53-59) wherein the internal passageway is divided into two lumens (fig. 1, passageway is divided into at least two lumens 12 and 14, and further suggests that the number of lumens is not critical to the invention, see col. 4, lines 2-5) by an internal wall 18 between the openings (fig. 1, wall 18 separates lumens 12 and 14) 
But fails to teach wherein the flat top wall and the flat bottom wall are solid without any opening.
However, Santora teaches in one embodiment a tube for applying negative pressure (abstract) wherein the flat bottom wall is solid without any opening (fig. 53, slits 5831, paragraph 0238), and another embodiment wherein the openings can be preferentially arranged around the circumference of the manifold (fig. 30, paragraph 0181, “Apertures 2155 may be selectively positioned around the circumference of the primary manifold 2115 to preferentially direct the delivery of vacuum”), thereby suggesting that the apertures can be positioned such that there would be no apertures on the top wall
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flat bottom wall disclosed in Seder by removing the openings therein, as taught by fig. 53 of Santora, and to relocate the openings on the flat top wall disclosed in Seder, as suggested by paragraph 0181 of Santora, for the purpose of providing a suitable means of preferentially directing the delivery of the vacuum to relevant areas of the body (see Santora, paragraph 0181), and since Santora suggests that relocating apertures of the drain takes only routine skill in the art (see Santora, paragraph 0181).
Regarding claim 15, Seder discloses wherein the openings comprise round openings (fig. 1, openings 22).
Regarding claim 16, Seder discloses wherein the openings comprise an open channel 24 along a longitudinal length of the elongated flexible tube (fig. 1, continuous slot 24, “It has been found that both holes 22 and slot 24 are satisfactory openings to admit fluid into lumens 12, 14, and 16”), but fails to teach a plurality of open channels.
However, Santora teaches a tube for delivery of negative pressure (abstract) with a plurality of slots (fig. 53, three slits 5831, paragraph 0237).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slot disclosed in Seder to comprise more than one slot, as taught by Santora, for the purpose of providing more openings for fluid to enter the drain, and since that it’s been held that a mere duplication of the essential working parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 17, Seder discloses wherein an outer dimension of the flat top wall is smaller than an outer dimension of the flat bottom wall (fig. 1, top wall and side walls each smaller than bottom wall).
Regarding claim 20, Seder discloses a drain for removing fluids from within a body (abstract), the drain comprising:
An elongate flexible tube (fig. 1, drain 10, col. 1, lines 8-10, “More specifically, a flexible wound drain is disclosed”) having an internal passageway 12, 14, 16 with a flat bottom surface and a top surface, wherein the top surface comprises an opening 24 communicating from outside the drain into the internal passageway (fig. 1, continuous slot 24 going into lumen 14), wherein the internal passageway is divided into two lumens 12, 14 by an internal wall 18 between the two rows of openings (fig. 1, drain 10 comprises at least two lumens 12, 14 separated by wall 18, and further suggests that the number of lumens is not critical to the invention, see col. 4, lines 2-5).
But fails to teach wherein the top surface is a convex top surface, and wherein the opening comprises two rows of openings, wherein the flat bottom surface is solid without any openings, and wherein and upper-most portion of the convex top surface is solid without any openings.
However, Santora teaches a drain 2115 with two rows of openings on its top surface (fig. 30, two rows of openings 2155)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening disclosed in Seder by making it two rows of openings, as taught by Santora, for the purpose of providing more suitable passageways for fluid to enter the drain, and since it has been held that a mere duplication of the essential working parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Moreover, Santora teaches an embodiment with a flat bottom wall and a convex top wall (fig. 37, top of the triangle is convex, and bottom of triangle is flat), and further suggests that the cross section of the drain can be almost any shape (paragraph 0281, “It should also be noted that although a slightly elliptical or triangular shape is presented, the cross-sectional shape of the longitudinal manifold body may be any of those previously mentioned or even irregular or other shapes”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top wall disclosed in Seder with the convex top wall taught in Santora for the purpose of providing a suitable structure for specific operations, since Santora suggests that the cross-sectional shape of the device is open to experimentation that would involve only routine skill in the art (see Santora, paragraph 0281).
Further, Santora teaches wherein openings 2155 may be selectively positioned around the circumference of the primary manifold 2115 to preferentially direct the delivery of vacuum (paragraph 0181), thereby suggesting that the apertures can be positioned such that there would be apertures on the side walls and the top wall while having an upper-most portion of the convex top surface be solid without any openings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reconfigure the apertures disclosed in Seder in view of Santora such that the flat bottom surface is solid without any openings, and wherein an upper-most portion of the convex top surface is solid without any openings, as suggested by Santora, for the purpose of providing a suitable location of the apertures that preferentially directs the delivery of vacuum to specific areas in need of application of negative pressure (see Santora, paragraph 0181).
Regarding claim 21, Seder, as modified by Santora, discloses wherein the openings comprise round openings (see Santora, fig. 30, two rows of circular openings 2155 on manifold 2115).
Regarding claim 22, Seder, as modified by Santora, fails to teach  wherein the openings comprise open channels along a longitudinal length of the elongated tube.
However, Seder teaches the use of a continuous slot or open channel 24 that’s used for drainage (fig. 1, “continuous slot 24”, col. 2, lines 53-59)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the two rows of round openings disclosed in Seder as modified by Santora with two rows of open channels along a longitudinal length of the elongated tube, as suggested by Seder, for the purpose of providing a larger area for suction to be applied to more area of the body, and since round openings and continuous slots were art-recognized equivalents (see Seder, “It has been found that both holes 22 and slot 24 are satisfactory openings to admit fluid into lumens 12, 14, and 16.”), one of ordinary skill in the art would have found it obvious to substitute round openings with open channels.  
Claims 10-11, 18-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seder in view of Santora, and in further view of Mansour (US 7753902 B1).
Regarding claims 10-11, 18-19, and 23-24, Seder, as modified by Santora, discloses substantially the device disclosed in claims 1, 14, and 20, respectively and further teaches wherein the drain is attached to a coaxial tube (see Santora, tube 5825 coaxial with reduced pressure delivery apparatus 5800) but fails to teach wherein the drain is connected to a drainage bag with the coaxial tube, and wherein the drainage bag comprises a vacuum suction bulb.
However, Mansour teaches a surgical drain (abstract) wherein the drain is connected to a drainage bag with a coaxial tube 134, and that the drainage bag comprises a vacuum suction bulb (col. 4, lines 65-67, col. 5, lines 1-3, “The drainage tubes 124, 134, and 144 may be exteriorized out of the body and connected to an external suction device or a drain bulb (reservoir) to suck out and collect the wound fluids”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Seder, as modified by Santora, by adding the drainage bag to a coaxial tube, and wherein the drainage bag comprises a vacuum suction bulb, as taught by Mansour, for the purpose of providing a suitable means of draining and storing bodily fluids from the patient (see Mansour, col. 4, lines 65-67, col. 5, lines 1-3), thereby allowing the fluid to be drained from the patient and eventually emptied out.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Seder in view of Santora, and in further view of Visveshwara (US 20140276633)
Regarding claims 25-26, Seder fails to teach wherein an interior surface of the bottom wall has ridges.
However, Visveshwara teaches a tube for aspirating fluid wherein an interior of the bottom wall has ridges 3805 (fig. 38, rib 3805 on wall 3806 with additional similar rib to the right, see paragraph 0145).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Seder such that an interior surface of the bottom wall has ridges, as taught by Visveshwara, for the purpose of providing an additional means of preventing the tubing from collapsing when fluid is evacuated through the tube during aspiration (see Visveshwara, paragraph 0145, “The tube 3805 prevents the tube from collapsing when fluid is evacuated through the tube during aspiration, for example aspiration of gastric fluid.”).
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “there is no indication in Santora that the apertures 2155 can be completely removed from the top wall 2117. Instead, this statement in Santora appears to mean that the location of the apertures 2155 on the top wall 2117 can be changed. As evidence of this, the design of the primary manifold 2115 is such that, for example, the apertures 2155 could not be located on the side walls of the primary manifold 2115 because of the presence of the second conduits 2163”, the examiner respectfully disagrees.
Paragraph 0181 of Santora states that the “apertures 2155 may be selectively positioned around the circumference of the primary manifold 2115”, which therefore suggests that not only can the location of the apertures 2155 on the top wall 2117 can be changed, but also suggests that the apertures can be on any part of circumference of the manifold in any combination, including having apertures only on the sides of the manifold and not the top of the manifold as a matter of design choice. 
Furthermore, reorganizing the apertures in a way that lacks apertures on the top of the manifold appears to be an obvious matter of design choice and a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. In many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. In this case, while in fig. 30 of Santora placing apertures 2155 on the sides of the primary manifold 2115 would interference with the second conduits 2163, one of ordinary skill in the art would foresee this issue and relocate the second conduits 2163 accordingly (for instance, placing the second conduits 2163 on the bottom and top walls while the apertures 2155 are places on the side walls). See MPEP 2141.03(I), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007
Moreover, the limitation “the top wall is solid without any openings” appears to lack criticality. While the lack of apertures on the bottom wall appears to have criticality (“The flat bottom wall of the drain when placed in the subdural space over the brain surface does not comprise of any perforations (i.e., holes or openings) and, therefore, prevents any suction effect on the underlying brain or blood vessels, thereby preventing any injury and drain occlusion”), the lack of apertures on the top wall appears to be optional since the specification discloses embodiments that have an aperture on the top wall (see fig. 12) and embodiments without an aperture on the top wall (see fig. 6, “The top wall 10, 35 can also be solid without any holes or openings.”)
In this case, Seder has additional conduits for reinforcing fibers 28 on the bottom of the manifold (see Seder, fig. 1, reinforcing fibers 28, see col. 3, lines 4-12), but does not have conduits on the side walls of the manifold. Therefore, the modification to place the apertures 22 on the sides of the manifold but not on the top of the manifold, as taught and suggested by Santora, would not destroy the functionality of the device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785